Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final Office Action in response to communications received October 25, 2021. Applicant’s election without traverse of Claims 19 and 20 in the reply filed on June 2, 2022 is acknowledged. Claims 1-18, and 21 have been cancelled. Claims 19 and 20 have been amended. New claims 22-25 have been added. Claims 19, 20, and 22-25 remain pending and examined. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 20, and 22-25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a communications system said communications system further comprising one or more platforms, each platform having the following: an array of spaced apart locations at each of which a plurality of users may enter into discussion with one another face-to-face in person, discussion signs for displaying subjects for discussion, wherein each discussion sign is associated with a location, whereby the discussion signs are able to display subjects for discussion at the location associated with each discussion sign, optionally subject zones signs, each subject zone sign associated with a number of spaced apart locations and configured for displaying a subject that is common to the discussions at the spaced apart locations, optionally a main display that provides an overview that shows the physical location of the subject zone signs and discussion signs associated with a subject zone sign, control means for operating at least said discussion signs so as to enable said discussion signs to display subjects for discussion, and one or more of the following: a) a data interface to one or more of the platforms and optionally to one or more of a website, an app, or the Internet, or a connection from the one or more platforms to one or more of a computer, a smart phone, or a mobile device by a telecommunication means, the data interface or the connection enabling one or more users of the platform to do one or more of the following: i) find out what's being discussed face-to-face at the one or more platforms, the users being online or physically present at the one or more platforms when using the connection or data interface; ii) vote to create a new face-to-face discussion group; creation of new face- to-face discussion groups done remotely online before the one or more users arrive at the one or more platforms or the one or more users are physically present at the one or more platforms; 2Application No. 16/853,105 iii) register to join a discussion group while at the one or more platforms or remotely online; iv) create a new discussion group while physically present at the one or more platforms or remotely online; v) control one or more discussion sign(s) remotely online via the Internet vi) control one or more subject zone sign(s) remotely online via the Internet vii) find the nearest local installation(s) of the platform b) a data interface to one or more of the platforms and optionally to one or more of a websitex an app, or the Internet, or a connection from one or more platforms to one or more of a computer, a smart phone, or a mobile device by a telecommunication means, the data interface or connection enabling a plurality of users present at the one or more platforms or online to do one or more of the following: (i) propose ideas for new subject zones and new discussion group topics; ii) vote on proposed new discussion group topics; iii) vote for the most popular discussion topics to be chosen for face-to- face discussion at locations; and iv) vote on ideas discussed in face-to-face discussion groups; c) a data interface to one or more of the platforms, and optionally to one or more of a website, an app, or the Internet, or a connection to one or more of the platforms and to one or more of a computer, a smart phone, or a mobile device by a telecommunication means, the data interface or connection enabling one or more of the following: i) enabling popular and trending face-to-face discussion topics to be identified and displayed at platforms in different geographic locations; ii) enabling users to communicate online if the users are discussing the same subject (or related subjects) in platforms in different geographic locations; iii) enabling users to communicate online, if they are discussing the same subject or similar subjects in different groups in the same platform; 3Application No. 16/853,105 iv) enabling users to have online discussions, which are related to the face- to-face discussions occurring in the one or more platforms; those users may be online or physically present in the one or more platforms; v) enabling users physically present in the one or more platforms to have face-to-face discussions, which are related to discussions occurring online; vi) enabling face-to face discussion locations and discussion signs at locations to only be identified by user smartphones/mobile devices; vii) enabling face-to face discussion locations and discussion signs at locations to be identified by user's smartphones by placing bar-codes or similar optical recognition indicia at physical locations; and viii) enabling users to text-message discussions, as well as audio and video discussions, which are related to the face-to-face discussions occurring in the one or more platforms; wherein users may or may not be physically present in the one or more platforms. The portion in bold contain an abstract idea and is akin to the subject matter grouping of “certain methods of organizing human activity”. This judicial exception is not integrated into a practical application because the claims (independent and dependent) do not contain limitations that are indicative of integration into a practical application but merely adds the words “apply it”. Adding the words “Apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Other than reciting the use of control means, a data interface, or a telecommunication means, with the judicial exceptions, the claims merely use instructions to implement the abstract idea on a computer or merely uses control means, a data interface, or a telecommunication means, as a tool to perform the abstract ideas. As such, the claims include an abstract idea. When considered as a whole, the claims (independent and dependent) do not integrate the exception into a practical application. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Insurance transactions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The instant recited claims including additional elements do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. For example, independent claim 19 recites “a communications system…comprising one or more platforms” which is not “substantially more” than a general purpose computer, as described on page 4 of Applicant’s specification which recites the following: “The control means is one or more computers and its components and peripherals, e.g., processor(s), memory, printers, displays, wifi and bluetooth capability, internet connection, software, plug and play capability and the like that would include software designed to perform the functions described herein” and page 9 recites “The communication system allows users with computers, smartphones or mobile devices to connect with each other and/or with the one or more platforms through wifi or bluetooth or other known telecommunication means, to achieve any of the functionality described in connection with the communication system and method”, and therefore merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea. The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The dependent claims have also been examined and do not correct the deficiencies of the independent claims. Therefore, claims 19, 20, and 22-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 19, 20, and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the publication by John Brent Moetteli (Publication No.: US 2020/0219204 A1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE  KANG/
Examiner, Art Unit 3695
9/10/2022
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        September 30, 2022